Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 01, 2017

The Court of Appeals hereby passes the following order:

A17E0049. BRYCE v. HATFIELD.

      Michele Bryce pro se filed a motion pursuant to Court of Appeals Rule 40 (b).
In her motion, Bryce requests that this Court require the Superior Court of Lee
County to transmit to this Court for docketing her appeal in her action against Henry
Hatfield. It appears that, in essence, Bryce is seeking pretrial appellate review of the
trial court’s order denying her motion to join a necessary party before proceeding to
a trial on the merits. Such an interlocutory order is reviewable before final judgment
only if the appellant applies for and is granted an interlocutory appeal as provided in
OCGA § 5-6-34 (b). See Chaney v. Harrison & Lynam, LLC, 308 Ga. App. 808 (708
SE2d 672) (2011); S. Farm Bureau Life Ins. Co. v. Douglas, 193 Ga. App. 476 (388
SE2d 67) (1989).


      Although Bryce filed a pleading styled as “a petition for a writ of mandamus,”
the denial of which would be directly appealable under OCGA § 5-6-34 (a) (7), we
are not bound by that designation. See Kuriatnyk v. Kuriatnyk, 286 Ga. 589, 589-590
(690 SE2d 397) (2010) (The standards applicable to a motion depends upon the issues
raised, as “substance, rather than nomenclature, governs pleadings.”) (citations and
punctuation omitted); Cain v. State, 275 Ga. 784, 786 (573 SE2d 46) (2002) (Under
Georgia law, the courts are not bound by the designation given to a motion by a party
but “look to substance over nomenclature.”) (citations and punctuation omitted).
Rather, looking to the substance Bryce’s pleadings, she has not shown that any
immediate action is necessary to preserve jurisdiction of her anticipated appeal from
the trial court’s denial of her joinder motion or to prevent the contested issue from
becoming moot. See Rule 40 (b) (“In the exercise of its inherent power, this Court
may issue such orders or give such direction to the trial court as may be necessary to
preserve jurisdiction of an appeal or to prevent the contested issue from becoming
moot. This power shall be exercised sparingly. Generally, no order shall be made or
direction given in an appeal until it has been docketed in this Court.”). Accordingly,
her Rule 40 (b) motion is hereby DENIED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.